DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 2/10/22.  Claims 1-56 have been cancelled.  Claim 58 has been added.  Claims 57-58 are pending.  Claim 57 has been amended.  Claims 57-58 are examined herein.  
Applicant’s amendments have rendered the claim objections, obviousness double patent rejection over Application 17/316,034, and the 102 rejection in the last Office Action moot, therefore hereby withdrawn.
The terminal disclaimer filed on 2/10/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent 11,034,650 has been reviewed and accepted.  The terminal disclaimer has been recorded.  The obviousness double patenting rejection is hereby withdrawn.
	Claims 57-58 are now in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search has been performed on the compound in claim 58 and found free of the prior art.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627